Matter of Eisenberg (2016 NY Slip Op 01325)





Matter of Eisenberg


2016 NY Slip Op 01325


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B. AUSTIN, JJ.


1993-03504 	ON MOTION

[*1]In the Matter of Robert A. Eisenberg, admitted as Robert Alan Eisenberg, a disbarred attorney. 




DECISION & ORDERMotion by Robert A. Eisenberg for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Eisenberg was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 22, 1975, under the name Robert Alan Eisenberg. By decision and order on motion of this Court dated August 6, 1993, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Eisenberg based on acts of professional misconduct alleged in its memorandum dated May 4, 1993, and the issues were referred to J. Mitchell Rosenberg, as Special Referee, to hear and report. By opinion and order of this Court dated February 28, 1994, Mr. Eisenberg was disbarred, effective immediately, upon his resignation, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Eisenberg,  196 AD2d 66). By decision and order on motion of this Court dated November 13, 2014, Mr. Eisenberg's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted on condition that on or before March 29, 2016, Robert Alan Eisenberg file with the Clerk of the Court proof of attorney registration with the New York State Office of Court Administration; and it is further,ORDERED that upon receipt of proof of registration the Clerk of the Court shall restore the name of Robert Alan Eisenberg to the roll of attorneys and counselors-at-law, and Robert Alan Eisenberg shall be reinstated as an attorney and counselor-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court